The defendant did not preserve for appellate review its contention that it was entitled to judgment as a matter of law on the issue of liability. By failing to move for judgment as a matter of law pursuant to CPLR 4401 at the close of evidence, it implicitly conceded that the issue was for the trier of fact (see Miller v Miller, 68 NY2d 871, 873; see generally Cohen v Hallmark Cards, 45 NY2d 493). Further, the verdict was supported by a fair interpretation of the evidence and should not be disturbed (see Nicastro v Park, 113 AD2d 129).
However, the damage awards for past pain and suffering are excessive because they deviate materially from what would be reasonable compensation under the circumstances of this case (see CPLR 5501 [c]; see generally Burton v New York City Hous. Auth., 191 AD2d 669; Castellano v City of New York, 183 AD2d 800). Smith, J.P., Schmidt, Adams and Cozier, JJ., concur.